Exhibit 10.72

Grant No.




THE GAP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT




The Gap, Inc. (the "Company") hereby grants to ________________ (the
"Employee"), a stock option (“Option”) under The Gap, Inc. 2011 Long-Term
Incentive Plan (the "Plan"), to purchase shares of common stock of the Company,
$0.05 par value ("Shares"). This Option is subject to all of the terms and
conditions contained in this Non-Qualified Stock Option Agreement, including the
terms and conditions contained in the attached Appendix A and Appendix B
(collectively, the “Agreement”). The date of this Agreement is _____________.
Subject to the provisions of Appendix A and Appendix B of the Plan, the
principal features of this Option are as follows:


Number of Shares Purchasable
with this Option:        __________________________________


Price per Share:            __________________________________


Date of Grant:    __________________________________    
    
Date(s) Stock Option is Scheduled to become Exercisable:


Number of Shares         Latest Date
Vesting Date        Vesting on Vesting     Date    Option Expires




As provided in the Plan and in this Agreement, this Option may terminate before
the date written above, including before the Option becomes exercisable or is
exercised. For example, if Employee has a Termination of Service before the date
this Option becomes exercisable, this Option will terminate at the same time as
such termination. See paragraphs 5 and 6 of Appendix A for further information
concerning how changes in employment affect termination of this Option. PLEASE
BE SURE TO READ ALL OF APPENDIX A, APPENDIX B AND THE PLAN, WHICH CONTAIN THE
SPECIFIC TERMS AND CONDITIONS OF THIS OPTION.


IN WITNESS WHEREOF, the Company and the Employee have agreed to the terms of
this Agreement, to be effective as of the date first above written.


THE GAP, INC.                






Dated:    __________________________________





I understand that this Option is 1) subject to all of the terms and conditions
of this Agreement (including the attached Appendix A and Appendix B) and of the
Plan, 2) not considered salary, nor is it a promise for future grants of
Options, 3) not a term or condition of my employment with the Company (or one of
its Affiliates), and 4) made at the sole discretion of the Company.








--------------------------------------------------------------------------------



APPENDIX A


TERMS AND CONDITIONS OF NON-QUALIFIED STOCK OPTION




1.    Grant of Option. The Company hereby grants to Employee under the Plan, as
a separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a non-qualified stock
Option to purchase, on the terms and conditions set forth in this Agreement and
the Plan, all or any part of the number of Shares set forth on page 1 of this
Agreement. The Option granted hereby is not intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code.


2.    Exercise Price. The purchase price per Share (the "Exercise Price") shall
be equal to the price set forth on page 1 of this Agreement. The Exercise Price
shall be payable in the legal tender of the United States.


3.    Number of Shares. The Option is subject to adjustment in accordance with
Section 4.3 of the Plan. Subject to any required action of the stockholders of
the Company, if the Company shall be the surviving corporation in any merger or
consolidation, the Option granted hereunder (to the extent that it is still
outstanding) shall pertain to and apply to the securities to which a holder of
the same number of Shares that are then subject to the Option would have been
entitled. To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Compensation
and Management Development Committee of the Company's Board of Directors (the
"Committee"), whose determination in that respect shall be final, binding and
conclusive. No fractional shares shall be issued under this Agreement. To the
extent a fractional share is earned or exercised, the number of Shares shall be
rounded down to the nearest whole number.


4.    Commencement of Exercisability. Except as otherwise provided in this
Agreement, the right to exercise the Option awarded by this Agreement shall
accrue as set forth on page 1 of this Agreement, assuming that Employee is still
employed with, or providing consulting services to, the Company or an Affiliate
through such date(s). If Employee is not employed with, or providing consulting
services to, the Company or an Affiliate on such date(s), the Option shall
terminate, as set out in paragraph 6.


5.    Postponement of Exercisability. Notwithstanding paragraph 4 or any other
provision of this Agreement, prior to the date this Option is scheduled to
become exercisable, the Committee, in its sole discretion, may determine that
the right to exercise the Option awarded by this Agreement shall accrue on a
date later than such date. The Committee shall exercise its power to postpone
the commencement of exercisability only if the Committee, in its sole
discretion, determines that Employee has taken a personal leave of absence (as
determined from time to time by the Committee and in accordance with applicable
law) since the date of this Agreement and such postponement is in compliance
with applicable local laws. The duration of the period of postponement shall
equal the duration of the personal leave of absence (or shorter period if
necessary to comply with applicable local laws). If Employee does not return
from the personal leave of absence, the Option shall terminate as set out in
paragraph 6 as of the date the Employee is scheduled to return from personal
leave of absence.


6.    Termination of Option. In the event that Employee has a Termination of
Service for any reason other than Retirement (as defined below) or death, this
Option shall immediately thereupon terminate, except that Employee shall have
three (3) months from such termination to exercise any unexercised portion of
the Option which is then exercisable (or, if earlier, until the date that is ten
(10) years from the date of this Agreement). In the event of Employee's
Retirement, Employee may, within one (1) year after the date of such Retirement,
or within ten (10) years from the date of this Agreement, whichever shall first
occur, exercise any unexercised portion of the Option (whether or not
exercisable). In the event that Employee shall die while in the employ of the
Company or an Affiliate, any unexercised portion of the Option (whether or not
exercisable) may be exercised by Employee's beneficiary or transferee, as
hereinafter provided, for a period of one (1) year after the date of Employee's
death or within ten (10) years from the date of this Agreement, whichever shall
first occur. Notwithstanding the preceding two sentences, in the event that
within one year of the date of this Agreement, Employee dies or has a
Termination of Service due to Retirement, this Option shall immediately
thereupon terminate. For purposes of this Agreement, “Retirement” shall mean
Employee’s Termination of Service for any reason (other than due to Employee’s
misconduct as determined by the Company in its sole discretion) after Employee
has attained age 60 and completed at least five (5) years of continuous service
as an Employee of the Company or an Affiliate.


For purposes of this Agreement, Termination of Service shall have the meaning
set forth in the Plan and be determined by reference to Employee’s active
service without reference to any other agreement, written or oral, including
Employee’s contract of employment (if any). Thus, in the event of Employee’s
Termination of Service (whether or not in breach of local labor laws), unless
otherwise expressly provided for under this Agreement, Employee’s right to vest
in and exercise the Option, if any, will terminate effective on Employee’s
Termination of Service and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the






--------------------------------------------------------------------------------



Committee shall have the exclusive discretion to determine when the Employee has
incurred a Termination of Service.
7.    Persons Eligible to Exercise. The Option shall be exercisable during
Employee's lifetime only by Employee. The Option shall be non-transferable by
Employee other than by a beneficiary designation made in a form and manner
acceptable to the Committee (and provided the Committee allows for beneficiary
designations), or by will or the applicable laws of descent and distribution.


8.    Death of Employee. To the extent exercisable after Employee’s death, the
Option shall be exercised only by Employee’s designated beneficiary or
beneficiaries, or if no beneficiary survives Employee or no beneficiary is
designated, by the person or persons entitled to the Option under Employee’s
will or in accordance with applicable local law, or if Employee shall fail to
make testamentary disposition of the Option, his or her legal representative.
Any transferee exercising the Option must furnish the Company (a) written notice
of his or her status as transferee, (b) evidence satisfactory to the Company to
establish the validity of the transfer of the Option and compliance with any
laws or regulations pertaining to said transfer, and (c) written acceptance of
the terms and conditions of the Option as prescribed in this Agreement.


9. Exercise of Option. The Option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving written
notice of exercise to the Company, specifying the number of full Shares to be
purchased and accompanied by full payment of the purchase price thereof (and the
amount of any income tax, social insurance, payroll tax, or other tax-related
items related to Employee’s participation in the Plan and legally payable by the
Employee (“Tax-Related Items”)), and (b) by giving satisfactory assurances in
writing if requested by the Company, signed by the person exercising the Option,
that the Shares to be purchased upon such exercise are being purchased for
investment and not with a view to the distribution thereof. The Company reserves
the right to restrict the methods of payment of the Exercise Price if necessary
to comply with local law, as determined by the Company in its sole discretion.
10. Tax Withholding and Payment Obligations. Regardless of any action the
Company or Employee’s employer (the “Employer”) takes with respect to any or all
Tax-Related Items, Employee acknowledges and agrees that the ultimate liability
for all Tax-Related Items legally due by Employee is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Employee further acknowledges that the Company and/or the Employer (a)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting, or exercise of the Option, the subsequent sale of Shares
acquired under the Plan and the receipt of dividends, if any; and (b) does not
commit to and is under no obligation to structure the terms of the Option or any
aspect of the Option to reduce or eliminate Employee’s liability for Tax-Related
Items, or achieve any particular tax result. Further, if Employee has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, Employee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
No payment will be made to Employee (or his or her estate or beneficiary) for an
Option unless and until satisfactory arrangements (as determined by the Company)
have been made by Employee with respect to the payment of any Tax-Related Items
obligations of the Company and/or the Employer with respect to the Option. In
this regard, Employee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:


(a)    withholding from Employee’s wages or other cash compensation paid to
Employee by the Company or the Employer; or
(b)    withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on Employee’s behalf pursuant to this authorization); or
(c)    withholding in Shares to be issued upon exercise of the Option; or
(d)    surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.
If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is deemed to have been issued the full number of
Shares purchased, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Employee’s participation in the Plan. Employee shall pay to the Company or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Employee’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this paragraph 10.
Employee acknowledges and agrees that the






--------------------------------------------------------------------------------



Company may refuse to honor the exercise and refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if Employee fails to comply with
his or her obligations in connection with the Tax-Related Items.


11. Nature of Grant. In accepting the Option, Employee acknowledges that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)         the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options even if Options have been granted repeatedly in the
past;
(c)        all decisions with respect to future awards of Options, if any, will
be at the sole discretion of the Company;
(d)        Employee’s participation in the Plan is voluntary;
(e)        the Option and the Shares subject to the Option are extraordinary
items that do not constitute regular compensation for services rendered to the
Company or the Employer, and that are outside the scope of Employee’s employment
contract, if any;
(f)        the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(g)        the Option and the Shares subject to the Option are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;
(h)        the future value of the underlying Shares is unknown and cannot be
predicted with certainty; further, if Employee exercises the Option and obtains
Shares, the value of the Shares acquired upon exercise may increase or decrease
in value, even below the Exercise Price;
(i)        Employee also understands that neither the Company, nor any Affiliate
is responsible for any foreign exchange fluctuation between local currency and
the United States Dollar that may affect the value of the Option;
(j)         in consideration of the grant of the Option, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Option resulting
from termination of employment by the Employer (for any reason whatsoever and
whether or not in breach of local labor laws), and Employee irrevocably releases
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, Employee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and
(k)        the Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
12.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Employee’s participation in the Plan, or Employee’s acquisition or sale of the
underlying Shares. Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding Employee’s participation in
the Plan before taking any action related to the Plan.
13.    Data Privacy. Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Employee’s
personal data as described in this Agreement by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing Employee’s participation in the Plan.
Employee understands that the Company and its Affiliates may hold certain
personal information about Employee, including, but not limited to, Employee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any Affiliate, details of all
Options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Employee understands that Personal Data may be transferred to






--------------------------------------------------------------------------------



any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the United States,
Employee’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Employee’s country. Employee
understands that he or she may request a list with the names and addresses of
any potential recipients of the Personal Data by contacting Employee’s local
human resources representative. Employee authorizes the recipients to receive,
possess, use, retain and transfer the Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing Employee’s
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom Employee may
elect to deposit any Shares received upon exercise of the Option. Employee
understands that Personal Data will be held only as long as is necessary to
implement, administer and manage Employee’s participation in the Plan. Employee
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing Employee’s local human
resources representative. Employee understands that refusal or withdrawal of
consent may affect Employee’s ability to participate in the Plan or to realize
benefits from the Option. For more information on the consequences of Employee’s
refusal to consent or withdrawal of consent, Employee understands that he or she
may contact his or her local human resources representative.
14.    No Rights of Stockholder. Neither Employee nor any person claiming under
or through said Employee shall be or have any of the rights or privileges of a
stockholder of the Company in respect of any of the Shares issuable upon the
exercise of the Option, unless and until certificates representing such Shares
shall have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to Employee.


15.    No Right to Continued Employment. Employee understands and agrees that
this Agreement does not impact in any way the right of the Employer to terminate
or change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is an employment contract in place providing otherwise, his
or her employment is "at-will" and that either the Employer or Employee may
terminate Employee's employment at any time and for any reason subject to
applicable local law. Employee also understands and agrees that his or her
"at-will" status (if applicable) can only be changed by an express written
contract signed by an authorized officer of the Company and Employee if the
Employee’s employer is the Company.


16.    Addresses for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., 2 Folsom, 13th Floor, San Francisco, California
94105, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to Employee shall be addressed to Employee at
the address set forth beneath Employee's signature hereto, or at such other
address as Employee may hereafter designate in writing. Any such notice shall be
deemed to have been duly given if and when enclosed in a properly sealed
envelope, addressed as aforesaid, registered or certified and deposited, postage
and registry fee prepaid, in a United States post office or generally recognized
international courier such as DHL or Federal Express.


17.    Non-Transferability of Option. Except as otherwise herein provided, the
Option herein granted and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of said Option, or of any right or privilege
conferred hereby, contrary to the provisions hereof, or upon any attempted sale
under any execution, attachment or similar process upon the rights and
privileges conferred hereby, said Option and the rights and privileges conferred
hereby shall immediately become null and void.


18.    Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this Option is not exercisable after the expiration of ten (10) years
from the date of this Agreement.


19.    Binding Agreement. Subject to the limitation on the transferability of
the Option contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


20.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan.


21.    Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations






--------------------------------------------------------------------------------



made by the Committee in good faith shall be final and binding upon Employee,
the Company and all other interested persons. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.


22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.


23.    Modifications to this Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.


24.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.


25. Notice of Governing Law and Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of San Francisco County, California, or
the federal courts for the United States for the Northern District of California
and no other courts, where this grant is made and/or to be performed.
26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
27. Language. If Employee has received this Agreement, including Appendices, or
any other document related to the Plan translated into a language other than
English, and the meaning of the translated version is different than the English
version, the English version will control.
28. Appendix B. Notwithstanding any provisions in this Agreement, the Option
grant shall be subject to any special terms and conditions set forth in Appendix
B to this Agreement for Employee’s country. Moreover, if Employee relocates to
one of the countries included in Appendix B, the special terms and conditions
for such country will apply to Employee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. As
stated above, Appendix B constitutes part of this Agreement.


29. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Option and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
* * *






--------------------------------------------------------------------------------





APPENDIX B


ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
NON-U.S. EMPLOYEES


Terms and Conditions


This Appendix B includes special terms and conditions applicable to Employee if
Employee resides in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


Notifications


This Appendix also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of May 2011. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that
Employee does not rely on the information noted herein as the only source of
information relating to the consequences of Employee’s participation in the Plan
because the information may be out of date at the time that Employee exercises
the Option or sell Shares acquired under the Plan.


In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, please note that if Employee
is a citizen or resident of a country other than the country in which he or she
is currently working, or transfers employment after grant, the information
contained in this Appendix may not be applicable to Employee.


CANADA
Form of Payment. Notwithstanding anything to the contrary in the Plan or the
Agreement, the Employee is prohibited from surrendering Shares that he or she
already owns or attesting to the ownership of Shares to pay the Exercise Price
or any Tax-Related Items in connection with the Option.


The following provisions will apply to Employees who are residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
Authorization to Release and Transfer Necessary Personal Information. This
provision supplements paragraph 13 of Appendix A of the Agreement:
Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Employee further authorizes the Company and its Affiliates and the Committee,
which administers the Plan, to disclose and discuss the Plan with their
advisors. Employee further authorizes the Company and any Affiliate to record
such information and to keep such information in Employee’s employee file.






--------------------------------------------------------------------------------





FRANCE
Taxation of Option. This Option is intended to be French tax-qualified.


Language Consent.  In accepting the grant of the Option and the Agreement which
provides for the terms and conditions of the Option, Employee confirms that he
or she has read and understood the documents relating to the Option (the Plan
and the Agreement), which were provided in the English language. Employee
accepts the terms of these documents accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant cette attribution
d'Options et ce contrat qui contient les termes et conditions de cette
attribution d'Options, l'employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui
lui ont été communiqués en langue anglaise. , L'employé en accepte les termes en
connaissance de cause.
Exchange Control Information. Employee may hold Shares acquired under the Plan
outside of France provided he or she declares all foreign accounts, whether
open, current, or closed, in his or her income tax return. Furthermore, Employee
must declare to the customs and excise authorities any cash or bearer securities
he or she imports or exports without the use of a financial institution when the
value of the cash or securities is equal to or exceeds €10,000 (for 2011).


HONG KONG
Securities Law Notice. The Option and Shares issued upon exercise of the Option
do not constitute a public offering of securities under Hong Kong law and are
available only to Employees of the Company and its Affiliates. The Agreement,
including this Appendix B, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Option is intended only for the personal use of each
eligible Employee of the Company or its Affiliates and may not be distributed to
any other person. If Employee is in any doubt about any of the contents of the
Agreement, including this Appendix, or the Plan, Employee should obtain
independent professional advice.
Settlement of Option and Sale of Shares. In the event Employee’s Option vests
and Shares are issued to Employee within six months of the date of grant,
Employee agrees that he or she will not dispose of any of such Shares prior to
the six-month anniversary of the date of grant.
INDIA
Form of Payment. Notwithstanding anything to the contrary in the Plan or the
Agreement, due to legal restrictions in India, Employee will not be permitted to
pay the Exercise Price by using a cashless sell-to-cover method of exercise
(under which method a number of Shares with a value sufficient to cover the
Exercise Price, brokerage fees and any applicable Tax-Related Items would be
sold upon exercise and Employee would receive only the remaining Shares subject
to the exercised Option). The Company reserves the right to allow additional
forms of payment depending on the development of local law.
Tax Information. The amount subject to tax at exercise may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.
Exchange Control Obligations. Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the proceeds
into local currency within ninety (90) days of receipt. Employee will receive a
foreign inward remittance certificate (“FIRC”) from the bank where he or she
deposits the foreign currency. Employee should maintain the FIRC as evidence of
the repatriation of fund in the event the Reserve Bank of India or the Employer
requests proof of repatriation.
INDONESIA
Form of Payment. Notwithstanding anything to the contrary in the Plan or the
Agreement, due to local legal requirements, Employee will be required to pay the
Exercise Price through the delivery of irrevocable






--------------------------------------------------------------------------------



instructions to a Company-designated broker to immediately sell all of the
Shares acquired upon exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate
Exercise Price for the Shares being purchased (and any Tax-Related Items). The
remaining proceeds of the sale of the Shares, less any Tax-Related Items and
broker’s fees or commissions, will be remitted to Employee. The Company reserves
the right to allow additional forms of payment depending on the development of
local law.
Exchange Control Information. If Employee remits proceeds from the cashless
exercise of the Option into Indonesia, the Indonesian Bank through which the
transaction is made will submit a report on the transaction to the Bank of
Indonesia for statistical reporting purposes. For transactions of US$10,000 or
more, a description of the transaction must be included in the report. Although
the bank through which the transaction is made is required to make the report,
Employee must complete a “Transfer Report Form.” The Transfer Report Form should
be provided to Employee by the bank through which the transaction is made.


KOREA


Exchange Control Information. If Employee remits funds out of Korea to pay the
Exercise Price, his or her remittance must be “confirmed” by a foreign exchange
bank in Korea. This is an automatic procedure, i.e., the bank does not need to
“approve” the remittance, and it should take no more than a single day to
process. The following supporting documents evidencing the nature of the
remittance must be submitted to the bank together with the confirmation
application: (i) Agreement; (ii) the Plan; (iii) a document evidencing the type
of Shares to be acquired and the amount; and (iv) Employee’s certificate of
employment. This confirmation is not necessary for cashless exercises since
there is no remittance out of Korea.


Additionally, exchange control laws require Korean residents who realize
US$500,000 or more from the sale of Shares to repatriate the proceeds to Korea
within 18 months of the sale.


PEOPLE’S REPUBLIC OF CHINA


Mandatory Cashless Exercise. By accepting the Option, the Employee acknowledges
and agrees that the Company or the Committee, in its sole discretion, has the
right to determine that one of the following sales mechanism will be pursued:
(1) immediate sale of the Shares issued upon the exercise of the Option
("Immediate Sale"); or (2) granting the Employee the right to hold the Shares
issued upon the exercise of the Option for a period of time and then sell the
Shares on a future day at their own discretion ("Normal Sale").. In the event of
a Termination of Service, the Company or the Committee shall have the sole
discretion to determine whether an Immediate Sale will occur. In any event, the
Shares shall be sold within 6 months of a Termination of Service or before the
expiration of the Plan (whichever is earlier). Such Shares will be transferred
to a brokerage firm designated by the Company (the "Brokerage Firm"). The
Brokerage Firm, on the Employee’s behalf, may, upon the Employee’s delivery of a
properly executed written notice of exercise together with irrevocable
instructions to the Brokerage Firm, thereafter immediately sell the Shares at
the prevailing market price pursuant to any process for the sale set forth by
the Company, and deliver the proceeds, less the Exercise Price, Tax-Related
Items and any broker fees, to the Company or its designee, which would then
remit the net proceeds to the Employee through the Company’s or Affiliate’s
special purpose bank account in China. As a result of the immediate sale of
Shares as set forth in this Appendix B, no Shares would be delivered to the
Employee, and the Employee would not have any resulting rights as a shareholder
of the Company.


Special Administration in China.  The Employee’s ability to exercise the Option
shall be contingent upon the Company or its Affiliate obtaining approval from
the State Administration of Foreign Exchange (“SAFE”) for Employee’s
participation in the Plan (to the extent required as determined by the Company
in its sole discretion) and the establishment of a SAFE-approved bank account.
Employee understands and agrees that he or she will be required to immediately
repatriate the proceeds from the exercise/ immediate sale of Shares to China.
Employee further understands that such repatriation of proceeds may need to be
effected through a special foreign exchange account established by the Company
or Affiliate and Employee hereby consents and agrees that the proceeds from the
exercise/ immediate sale of Shares may be transferred to such special account
prior to being delivered to Employee’s personal account. Furthermore, Employee
understands that due to SAFE approval requirements, there may be delays in
delivering the proceeds to Employee, Employee will bear any exchange rate risk
during the period between exercise and when the proceeds are delivered to him or
her, Employee may be required to open up a U.S. dollar bank account to receive
the proceeds and Employee may be required to pay the Company or an Affiliate the
taxes due on the exercise prior to receiving the proceeds from exercise/
immediate sale of Shares. Furthermore, the Company may shorten the
post-termination exercise periods if required by SAFE.


Please note that these special administration procedures will not apply to non
Chinese Nationals.






--------------------------------------------------------------------------------



The Company has the sole discretion to determine the mechanism to sell the
Shares issued to Employee upon exercise of the Option. The provisions above
pursuant to which Employee agrees to sell all Shares issued to him or her upon
Termination of Service or immediately when the Shares are issued to him or her
upon exercise at the then current market price is intended to be a plan pursuant
to Rule 10b5-1 of the U.S. Securities Exchange Act of 1934 to the extent
Employee is subject to this Act.  By signing the Agreement, Employee represents
that he or she is not aware of any material non-public information about the
Company at the time he or she is signing the Agreement.
SINGAPORE


Securities Law Notice. The grant of the Option is made in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA.
Director Notification Obligation. If Employee is a director, associate director
or shadow director (i.e., a non-director who has sufficient control so that the
directors act in accordance with the directions and instructions of this
individual) of the Company’s local entity in Singapore, he or she is subject to
notification requirements under the Singapore Companies Act. Some of these
notification requirements will be triggered by Employee’s participation in the
Plan. Specifically, Employee is required to notify the local Singapore company
when he or she acquires or disposes an interest in the Company, including when
Employee is granted the Option, receives Shares upon exercise and when Employee
sells these Shares. The notification must be in writing and must be made within
two days of acquiring or disposing of any interest in the Company (or within two
days of initially becoming a director, associate director or shadow director of
the Company’s local entity in Singapore). If Employee is unclear as to whether
he or she is a director, associate director or shadow director of the Company’s
local entity in Singapore or the form of the notification, he or she should
consult with his or her personal legal advisor.




UNITED KINGDOM


Tax and National Insurance Contributions Acknowledgment. The following provision
supplements paragraph 10 of the Agreement:


Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the exercise of the Option and/or the
acquisition of Shares pursuant to the exercise of the Option, or the release or
assignment of the Option for consideration, or the receipt of any other benefit
in connection with the Option (the “Taxable Event”) within ninety (90) days
after the Taxable Event, or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have been withheld shall constitute a loan owed by Employee to the
Employer, effective ninety (90) days after the Taxable Event. Employee agrees
that the loan will bear interest at the official rate of HM Revenue and Customs
(“HMRC”) and will be immediately due and repayable by Employee, and the Company
and/or the Employer may recover it at any time thereafter by withholding the
funds from salary, bonus or any other funds due to Employee by the Employer, by
withholding in Shares issued at exercise of the Option or from the cash proceeds
from the sale of such Shares or by demanding cash or a cheque from Employee.
Employee also authorizes the Company to withhold the transfer of any Shares
unless and until the loan is repaid in full.


Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee within ninety (90)
days of the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Employee on which additional income tax and National
Insurance contributions may be payable. Employee will be responsible for
reporting any income tax and National Insurance contributions due on this
additional benefit directly to HMRC under the self-assessment regime.




* * *




